PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 18-2514


YONIS IVAN DEL CID ARGUETA,

                        Petitioner,

                v.

WILLIAM P. BARR, Attorney General,

                        Respondent.

-------------------------------

CAPITAL AREA IMMIGRANTS’ RIGHTS COALITION,

                        Amicus Supporting Petitioner.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: September 18, 2019                                  Decided: August 18, 2020


Before THACKER, RICHARDSON, and RUSHING, Circuit Judges.


Petition denied by published opinion. Judge Rushing wrote the opinion, in which Judge
Thacker and Judge Richardson joined.


ARGUED: Donald Louis Schlemmer, Washington, D.C., for Petitioner. Timothy G.
Hayes, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Kate B. Yi, Washington, D.C., for Petitioner. Joseph H. Hunt,
Assistant Attorney General, John W. Blakeley, Assistant Director, Melissa Neiman-
Kelting, Assistant Director, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. Claudia R.
Cubas, Adina Appelbaum, CAPITAL AREA IMMIGRANTS’ RIGHTS (CAIR)
COALITION, Washington, D.C.; Susan Baker Manning, MORGAN, LEWIS &
BOCKIUS LLP, Washington, D.C., for Amicus Curiae.




                                         2
RUSHING, Circuit Judge:

       Yonis Del Cid Argueta is a citizen of El Salvador and a lawful permanent resident

of the United States. In 2017, the Department of Homeland Security (DHS) sought to

remove Argueta from the United States based on two drug convictions from 2015 and 2016.

Argueta conceded removability but sought discretionary cancellation of removal under 8

U.S.C. § 1229b(a).     An Immigration Judge (IJ) found him statutorily ineligible for

cancellation of removal because, during Argueta’s first seven years of continuous residence

after admission to the United States, he committed an offense listed in 8 U.S.C.

§ 1182(a)(2) that rendered him inadmissible. See 8 U.S.C. § 1229b(d)(1). The Board of

Immigration Appeals (BIA) agreed with the IJ and dismissed Argueta’s appeal.

       Argueta then petitioned our Court for review of the BIA’s order, arguing that he

could not be “render[ed] . . . inadmissible” for purposes of 8 U.S.C. § 1229b(d)(1) because

he has already been lawfully admitted to the United States and is not seeking admission.

We held the case in abeyance pending the Supreme Court’s decision in Barton v. Barr, 140

S. Ct. 1442 (2020). The Supreme Court has now issued its decision and has held that

conviction of an offense listed in Section 1182(a)(2) renders a lawful permanent resident

“inadmissible” for purposes of Section 1229b(d)(1) even if he is not seeking admission.

Barton, 140 S. Ct. at 1451–1452. Because Argueta committed such an offense during his

initial seven years of residence after admission to the United States, and was later convicted

of that offense, he is ineligible for cancellation of removal. We therefore deny his petition.




                                              3
                                              I.

       A noncitizen who has been authorized under federal immigration law to live

permanently in the United States is a lawful permanent resident.               See 8 U.S.C.

§ 1101(a)(20). Despite this status, a lawful permanent resident who commits certain crimes

can be removed from the country. See 8 U.S.C. § 1227. Congress has given the Attorney

General (acting through immigration judges) the discretion to cancel the removal of a

lawful permanent resident if three conditions are met: (1) he has been “lawfully admitted

for permanent residence for not less than 5 years”; (2) he “has resided in the United States

continuously for 7 years after having been admitted in any status”; and (3) he “has not been

convicted of any aggravated felony.” 8 U.S.C. § 1229b(a). Accumulation of continuous

residence is governed by the so-called “stop-time rule.” That rule provides that any period

of continuous residence shall be deemed to end when the noncitizen “has committed an

offense referred to in [S]ection 1182(a)(2) . . . that renders [him] inadmissible to the United

States under [S]ection 1182(a)(2) . . . or removable from the United States under [S]ection

1227(a)(2) or 1227(a)(4).” 8 U.S.C. § 1229b(d)(1)(B).

       Argueta received lawful permanent resident status on November 27, 2006. On

February 22, 2013, Argueta was arrested in Virginia for possession of marijuana. He

pleaded guilty and received deferred adjudication, a sentence of probation and a fine, and

temporary suspension of his driver’s license. Argueta’s run-ins with the law continued,

and on October 4, 2017, DHS charged him with removability based on two convictions for

possession of marijuana in 2015 and 2016. See 8 U.S.C. § 1227(a)(2)(B)(i). Argueta



                                              4
conceded his removability and sought discretionary cancellation of removal under

Section 1229b(a).

       The IJ determined that Argueta was statutorily ineligible for cancellation of removal

because he had not resided in the United States continuously for seven years after his

November 2006 admission. Specifically, the IJ held that Argueta’s February 2013 drug

offense triggered the stop-time rule because it was an offense listed in Section 1182(a)(2)

and it rendered Argueta inadmissible under that section.                   See 8 U.S.C.

§ 1182(a)(2)(A)(i)(II).

       Argueta appealed the IJ’s decision to the BIA. He argued, among other things, that

his 2013 offense could not render him inadmissible because he was already admitted as a

lawful permanent resident and was present in the United States and therefore was not

seeking admission. The BIA dismissed the appeal. Relying on its own precedent and

decisions from other circuits, the BIA held that a noncitizen need not be seeking admission

for a conviction to render him inadmissible for purposes of the stop-time rule.

       Argueta petitioned this Court for review. We have jurisdiction to review the BIA’s

final order of removal pursuant to 8 U.S.C. § 1252(a)(1) and (a)(2)(D). See Jaghoori v.

Holder, 772 F.3d 764, 769 (4th Cir. 2014).

                                             II.

       The stop-time rule halts a noncitizen’s accumulation of continuous residence in the

United States for cancellation-of-removal purposes on the date when the noncitizen

“commit[s] an offense referred to in [S]ection 1182(a)(2) . . . that renders [him]

inadmissible to the United States under [S]ection 1182(a)(2) . . . or removable from the

                                             5
United States under [S]ection 1227(a)(2) or 1227(a)(4).” 8 U.S.C. § 1229b(d)(1)(B).

Argueta does not dispute that, within his initial seven years of residence after his admission,

he committed an offense referred to in Section 1182(a)(2), namely, violation of a Virginia

controlled substances law. See 8 U.S.C. § 1182(a)(2)(A)(i)(II). Importantly, that offense

did not render Argueta removable under Section 1227, which governs deportability,

because that statute excepts “a single offense involving possession for one’s own use of 30

grams or less of marijuana.” 8 U.S.C. § 1227(a)(2)(B)(i). But Section 1182, regarding

admissibility, does not include a similar exception. So if that provision can render a

previously admitted lawful permanent resident inadmissible, then Argueta’s guilty plea

could render him “inadmissible . . . under [S]ection 1182(a)(2)” within the meaning of the

stop-time rule. 8 U.S.C. § 1229b(d)(1).

       Argueta contends that his offense cannot render him inadmissible under Section

1182(a)(2) because, as a lawful permanent resident currently present in the United States,

he has already been admitted to this country and is not seeking admission under any

exception to the general rule that a lawful permanent resident “shall not be regarded as

seeking an admission into the United States.” 8 U.S.C. § 1101(a)(13)(C); see, e.g., 8

U.S.C. § 1101(a)(13)(C)(ii) (for example, a lawful permanent resident who “has been

absent from the United States for a continuous period in excess of 180 days” may be

regarded as seeking admission). As Argueta sees it, whether a noncitizen is capable of

being rendered “inadmissible” or “removable” (deportable) within the meaning of the stop-

time rule depends on his admission status—if he has already been lawfully admitted and is



                                              6
not seeking admission, then the noncitizen is subject only to deportability and cannot be

rendered inadmissible.

       After oral argument in this case, however, the Supreme Court considered and

rejected Argueta’s position.     In Barton, the Court held that “[a] lawfully admitted

noncitizen who was convicted of a crime [listed in Section 1182(a)(2)(A)] during his initial

seven years of residence is ‘inadmissible’ and for that reason is ineligible for cancellation

of removal.” Barton, 140 S. Ct. at 1452. Similar to Argueta here, the petitioner in Barton

argued that a noncitizen is not rendered inadmissible until he is actually adjudicated as such

and denied admission to the United States, and a lawfully admitted noncitizen usually

cannot be removed from the country on the basis of inadmissibility—in other words, “how

can a lawfully admitted noncitizen be found inadmissible when he has already been

lawfully admitted?”      Id. at 1451.   The Court, however, rejected this argument as

“disregard[ing] the statutory text, which employs the term ‘inadmissibility’ as a status that

can result from, for example, a noncitizen’s (including a lawfully admitted noncitizen’s)

commission of certain offenses listed in § 1182(a)(2).” Id.

       As the Supreme Court explained, Congress has made that status—inadmissibility

based on conviction of a Section 1182(a)(2) offense—“relevant in several statutory

contexts that apply to lawfully admitted noncitizens,” such as adjustment to permanent

resident status, termination of temporary resident status, protection from removal because

of temporary protected status, and cancellation of removal. Id. at 1452 (citing 8 U.S.C.

§§ 1160(a)(1)(C), (a)(3)(B)(ii), 1254a(a)(1)(A), (c)(1)(A)(iii), 1255(a), (l)(2)). In those

proceedings, “the noncitizen faces immigration consequences from being convicted of a

                                              7
§ 1182(a)(2) offense even though the noncitizen is lawfully admitted and is not necessarily

removable solely because of that offense.” Id. These examples demonstrate that “Congress

has employed the concept of ‘inadmissibility’ as a status in a variety of statutes” similar to

this one, including for lawfully admitted noncitizens. Id. The Court therefore concluded

that “lawfully admitted noncitizens who are . . . convicted of § 1182(a)(2) crimes are

‘inadmissible’ and in turn may suffer certain immigration consequences, even though those

lawfully admitted noncitizens cannot necessarily be removed solely because of those

§ 1182(a)(2) offenses.” Id.

       Barton disposes of Argueta’s petition. A lawfully admitted noncitizen need not be

seeking admission to the United States to be “render[ed] . . . inadmissible . . . under

[S]ection 1182(a)(2)” for purposes of the stop-time rule. 8 U.S.C. § 1229b(d)(1). Although

Argueta is a lawful permanent resident who is not seeking admission, his plea of guilty to

a Section 1182(a)(2) offense rendered him inadmissible. Because he committed that

offense within seven years of his admission, he is ineligible for cancellation of removal.

The petition for review is

                                                                                   DENIED.




                                              8